Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 01/28/2022 has been considered and does not affect the patentability of the claims.


Allowable Subject Matter
Claim 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior to claim 1 is represented by Vairo et al (EP 2144944) and Vinches et al (US 4602079 A), which do not disclose an additional polymer having Mw of at least 1000 g/mol and being an OH terminated polyolefin. It would be clear to one having ordinary skill in the art that adding an OH terminated polyolefin would affect processing and the final properties of the polyurewthane, since any OH terminated polymer will be involved in the urethanization reaction with the isocyanate. While one could come up with motivation to add such a polymer to a polyurethane generically, the prior art and claims are directed to a specific combination of polyether and a fatty acid based polyester which have sensitive and complicated interactions with one another. So one could hardly say that the effects of addition of an OH terminated polyolefin would be predictable. 
	The closest prior art to claim 16 is also Vairo et al (EP 2144944) and Vinches et al (US 4602079 A). Each references requires a prepolymer that is excluded from the claimed scope. Vairo appears to teach that the isocyanate prepolymer step is essential [0016-0018] and the background of the art only mentions other references with polyurethanes that require isocyanate prepolymers [0002-0004]. Similarly Vinches describes the prepolymer as essential [abstract, col . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766